DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for responding to an interruption of data collection due to RF energy, does not reasonably provide enablement for responding to an interruption cause by “an external energy source”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The specification contemplates and only sets forth only RF energy, not any other type of “external energy” from some unspecified source. The disclosure does not contain any working examples of any other type of energy other than RF energy, nor any direction for identifying or responding to some other type 
The Examiner notes that this rejection was presented in previous Office Actions but was not addressed or corrected in any subsequent amendment.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 calls for storing “at least measurement data corresponding to the sample analyte data”. It is not clear how data might “correspond” to other data. Still further, the entirety of the claims now refer to “the at least measurement data” which is grammatically incorrect. The Examiner notes that there was no issue with “other data” in previous versions of the claims, and defining that this location stores additional/other data including at least measurement data, and then further referring to “the additional/other data” would be significantly clearer. 

Claim 4 recites that “the at least measurement data” includes a variety of types of data. Are these considered “the” measurement data which corresponds to the analyte level? Or are these in addition to whatever data “corresponds” to the analyte level? If different from the “corresponding” data the claim should define that this data further includes these additional types of data. 
Claim 22 defines predefined events as including a data ready event to store the at least measurement data corresponding to the sampled analyte level for a first interval of time and a log data event to store historical measurement data corresponding to the sampled analyte level for a second interval of time. Initially, it is unclear what is meant by “a data ready event to store” data – is the event that the system recognizes that it is ready to store data? Or is the event the actual storage of the data? Further, it is unclear how data from “a second interval of time” is obtained or how it is considered historical when a second period would inherently take place following a first period (which appears to be considered current”). Still further, it is unclear how the error data “corresponds” to storage of data – is it considered an error when data is stored or ready to be stored?
further configured to perform these tasks. Additionally, the claim calls for operation of a data collection routine for an event which includes storage of data – is the data collection the storage? Or are these two separate tasks? Still further, as presented every data collection routine must be determined to have been disrupted by RF, regardless of whether it was actually disrupted.
Claim 24 still calls for the processor to “determine that the error data” would have a particular effect. As presented the processor must reach this conclusion every time regardless of inputs. It appears this should be a process which involves determining whether this would take place; for the purposes of examination it will be treated as such. This rejection was presented in the previous Office Action but was neither addressed nor corrected.
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. Claims 22-24 cannot be further treated on the merits.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3-8, 10, 13-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayter (US 2009/0006034) in view of Kiaie (US 2011/0289497) and Boyden (US 2008/0253522).
Regarding claim 1, Hayter discloses an apparatus (element 100; paragraph [0030]) comprising: an analyte sensor including at least a portion configured to sample an analyte level in a bodily fluid under a skin surface (paragraphs [0030], [0057]); a memory unit configured to store data including error data related to one or more error conditions and other data including measurement data corresponding to the sampled analyte level from the analyte sensor (paragraphs [0030], [0045], [0062], [0074]); and a processing unit which is operatively coupled to the analyte sensor and the memory unit, the processing unit configured to process analyte related signals generated by the analyte sensor, and to control storage and retrieval of the error data and the other data from the memory unit (paragraphs [0028], [0030], 0033], [0045]), wherein the processing unit is further configured to: detect the one or more error conditions (paragraphs [0062], [0074]-[0075]); and to store the error data related to the one or more error conditions, including at least an indicator of the one or more error conditions, in the memory unit (paragraphs [0045], [0062], [0074], [0095]-[0096]).  Hayter does not disclose the memory 
Kiaie teaches an apparatus with an analyte sensor (abstract) and a memory unit having a first plurality of memory locations configured to store a first type of data and a second plurality of memory locations configured to store a second type of data (device 401 includes memories with a multiplicity of segregated areas for storage of different kinds of data or software – see paragraph [0061]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Hayter and separated the memory into at least first and second memory locations for storage of the different types of data, as taught by Kiaie, in order to allow segregation of the data so that it can be more easily accessed.
Kiaie does not teach the device being configured to store a portion of one type of data in one memory location and another portion of that type of data in a second of the memory locations. Boyden teaches a sensing system configured to store data, where, if a particular memory location will overflow if additional data is added, the system is configured to cause that additional data to be stored instead in a second memory location (paragraph [0483]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Hayter and Kiaie and configured the storage such that the memory is configured to store a portion of the error data in the first memory location but allow overflow 

Regarding claim 3, data can be “divided” into any desired subset of groups, such as a first portion and a second portion which would comprise an entirety of the data.  
Regarding claim 4, Hayter further discloses also storing one or more of temperature data, pressure data, humidity data, or sterility data (paragraphs [0028], [0048]).  
Regarding claim 5, Hayter further discloses a data communication module operatively coupled to the processing unit configured to communicate a data packet to a remote location, and wherein the data packet includes at least the indicator of the one or more error conditions (paragraphs [0045], [0062], [0074]).  
Regarding claim 6, Hayter does not disclose the processing unit being further configured to receive a request for analyte data related to the sampled analyte level from the remote location, and wirelessly communicate the data packet to the remote location via the data communication module in response to the request for the analyte data.  However, Kiaie further teaches a data communication module which is configured to receive a request for analyte data related to a sampled analyte level from the remote location and wirelessly communicate the data packet to the remote location via the data communication module in response to the request for the analyte data (paragraph [0081], electronic data communication is established between the first device and a remote computing device via wireless connection, and the data is sent in response to a request from the remote computing device). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the  
Regarding claims 7 and 8, the amount of data generated is entirely dependent upon the actual sensed values and detected errors, such that using this to define how much memory exists in the system is dependent upon the sensed data itself; “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). See MPEP 2144.05.
Regarding claim 10, Hayter further discloses storing data associated with a calibration status identifier of the analyte sensor (paragraphs [0023], [0128]); as modified by Kiaie where each type of data is stored in a separate location, this would be stored in a third plurality of memory locations.  
Regarding claim 13, Hayter further discloses storing data associated with analyte sensor manufacturing information (paragraph s[0100], [0108]); as modified by Kiaie where each type of data is stored in a separate location, this would be stored in a third plurality of memory locations.  
Regarding claim 14, Hayter further discloses that the data associated with the analyte sensor manufacturing information includes analyte sensor sensitivity data (paragraphs [0100], [0108]).  
 as modified by Kiaie where each type of data is stored in a separate location, this would be stored in a third plurality of memory locations.  
Regarding claim 16, Hayter further discloses that the data associated with the analyte sensor usage type includes a retrospective analyte sensor data collection operation (paragraph [0165]).  
  
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayter, as modified and applied above, and further in view of Fennell (US 2012/0088995).
Hayter discusses a number of potential error conditions, but does not include identifying that the one or more error conditions includes a condition associated with an exposure to an external energy source.  Fennell teaches an apparatus with a glucose sensor and a processing unit (paragraphs [0007], [0008]) which is configured to identify an error condition when a data collection routine using the glucose sensor is disrupted by an exposure to an external energy source (p. 6, item 7 of the table after paragraph [0060] – “data may be marked “bad” if measurement occurs during RF communication”). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Hayter, as modified above, and used RF energy interference as a possible error condition, as taught by Fennell, in order to avoid use of “bad” data.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayter, as modified and applied above, and further in view of Morein (US 6429876).
.

Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayter, as modified and applied above, and further in view of Sloan (US 2010/0198142).
Regarding claim 11, Hayter, as modified, does not disclose a third plurality of memory locations in the memory unit for storing data associated with glucose sensor usage duration. Sloan teaches a glucose sensor apparatus (abstract) which includes a memory configured to store data associated with glucose sensor usage duration (paragraph [0186]). As previously modified by Kiaie where each type of data is stored in a separate location, this would be stored in a third plurality of memory locations. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the apparatus of Hayter, as modified above, and further included a memory location for storing usage duration information, as taught by Sloan, in order to prevent use of an expired sensor. 
Regarding claim 12, Hayter, as modified, does not disclose a third plurality of memory location in the memory unit for storing data associated with glucose sensor geographical usage .

Response to Arguments
Applicant's arguments filed 12 November 2021 have been fully considered but they are not persuasive. 
The Examiner notes that the amendments to the claims have resolved many but not all of the 112 issues previously noted in prior Office Actions, such that the majority of the claims are finally sufficiently clear in scope as to allow examination, though many issues still remain as noted above.
Hayter and the modifying references have previously been applied against prior (and significantly different) versions of the claims; Applicant’s remarks regarding these references as filed 10 April 2020 have been considered but are moot in light of the current limitations being examined.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791